Citation Nr: 9925007	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-34 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Department of Human 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1949 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for PTSD. 

A review of the evidence of record discloses that by rating 
decision dated in October 1998, the veteran was determined to 
be entitled to nonservice-connected disability pension 
benefits primarily because of the severity of bilateral 
hearing loss and multiple joint degenerative arthritis.  


REMAND

As reflected on the title page, the veteran presented sworn 
testimony before an RO hearing officer in December 1995.  In 
his substantive appeal, received in December 1997, however, 
he requested the opportunity to appear personally at a local 
VA office before a Member of the Board for the purpose of 
presenting additional hearing testimony.  Such a hearing has 
not been scheduled or conducted.  

To clarify whether the veteran desired a hearing before the 
Board, the RO sent a letter in April 1998 outlining his 
options for an in-person hearing, a videoconference hearing, 
or withdrawal of the request.  The veteran did not respond to 
this letter.  However, by correspondence of November 1998, 
the veteran requested that the RO, "Please send my appeal to 
BVA [the Board] ASAP[as soon as possible]."  The RO 
interpreted this statement as a withdrawal of the previous 
hearing request, and forwarded the veteran's claims file to 
the Board with a notation that the hearing request had been 
withdrawn by the veteran.

The Board may decide veterans' appeals only after affording 
each veteran or other appellant an opportunity for a hearing.  
38 U.S.C.A. § 7107(b) (West 1991).  Governing regulation 
provides that a request for a hearing before the Board may be 
withdrawn by an appellant at any time before the date of the 
hearing.  38 C.F.R. § 20.702(e) (1998).  

Following our review of the record, the Board is not 
satisfied that the veteran's November 1998 correspondence 
constitutes an adequate withdrawal of his request for a 
hearing before the Board.  Although he indicates a desire 
that his appeal be reviewed as soon as possible, he did not 
explicitly mention his previous hearing request, or 
explicitly indicate that he no longer wished to have a 
hearing before the Board.  In the absence of an explicit 
statement demonstrating a desire to withdraw the hearing 
request made in his substantive appeal, the Board is of the 
opinion that the veteran's ambiguous statement requesting 
review "ASAP" must be interpreted narrowly to preserve his 
due process right to a hearing before the Board.  The veteran 
is hereby informed, however, that if he does indeed wish to 
withdraw his hearing request, he may accomplish the 
withdrawal with a plain statement which clearly indicates his 
intention to do so.

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (1998).  
He has a right to a hearing on appeal before a Member of the 
Board for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  To accord 
full due process, therefore, the appeal must be remanded to 
allow a hearing before a traveling Board Member.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
traveling Member of the Board.  The 
veteran should be advised of the hearing 
schedule and scheduled for a hearing, 
that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  
All communications with the veteran 
regarding the scheduling of the hearing 
should be documented in the claims 
folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




 

